      Case 2:15-cv-00437-ECM-JTA Document 161 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JAMES R. DOWNES,                                    )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  ) CIVIL ACT. NO. 2:15-cv-437-ECM
                                                    )
CARTER DAVENPORT, et al.,                           )
                                                    )
        Defendants.                                 )

                                                  ORDER

        This cause is before the Court on the Defendants’ Motion to Postpone Hearing (doc.

159), the Plaintiff’s Special Report (doc. 157), and the Defendants’ Response (doc. 160).1

        The Defendants have sought a continuance of the evidentiary hearing set in this case

because five inmates on the Plaintiff’s witness list (doc.139), William Howard, Daryl

Thomas, Jack Swiney, Scott Ashley, and Matt Brewer, are in quarantine due to COVID-

19. (Doc. 159). In his Special Report, the Plaintiff stated that he will not need to call any

witnesses at the evidentiary hearing if five facts he lists in the report are stipulated to by

the Defendants. (Doc. 157 at 4). In their response, the Defendants have stipulated to the

five listed items, with minor modification, and have represented that “with agreement of

Plaintiff, the only inmate-witness expected to testify” at the hearing will be the Plaintiff,

James Downes. (Doc. 160 at 5). The Defendants also state, however, that there is no

objection to Plaintiff’s witness Cary Lee, who is not subject to the quarantine.


1
  Due to the health concerns posed in the pending motion to postpone the hearing, the Court has considered
the Defendants’ response even though it was filed after the Court’s deadline (doc. 158).
     Case 2:15-cv-00437-ECM-JTA Document 161 Filed 10/23/20 Page 2 of 2




       Accordingly,

       It is ORDERED that the Motion to Postpone Hearing (doc. 159) is DENIED.

       It is further ORDERED that, by agreement of the parties, the witnesses on the

Plaintiff’s list (doc. 139) are STRICKEN, with the exception of Cary Lee. The scope of

Cary Lee’s participation at the evidentiary hearing will be taken up at the hearing, if the

Plaintiff chooses to call him.

       DONE this 23rd day of October, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                            2
